NOT RECOMMENDED FOR PUBLICATION
                            File Name: 07a0136n.06
                           Filed: February 20, 2007

                                        No. 05-2224

                      UNITED STATES COURT OF APPEALS
                           FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

                     Plaintiff-Appellee,              On Appeal from the United States
                                                      District Court for the Western
v.                                                    District of Michigan, Southern
                                                      Division
DERRICK LAMONT GASKIN,

                Defendant-Appellant.
__________________________________/

BEFORE: BOGGS, Chief Judge; COLE, Circuit Judge; ROSEN, District Judge.*

       ROSEN, District Judge.

                                   I. INTRODUCTION

       Defendant-Appellant Derrick Gaskin pled guilty on July 20, 2004 in the United

States District Court for the Western District of Michigan to charges of possession of

cocaine with intent to deliver, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii), and

being a felon in possession of a firearm, in violation of 18 U.S.C. §922(g)(1). The

District Court issued a guideline sentence of 188 months’ imprisonment on the drug




*
 The Honorable Gerald E. Rosen, United States District Judge for the Eastern District of
Michigan, sitting by designation.

                                              1
charge and 120 months on the felon-in-possession charge, to be served concurrently.

However, pursuant to this Court’s en banc order in United States v. Koch, 383 F.3d 436

(6th Cir. 2004), the court also announced an alternate sentence of 120 months on each

count, to be served concurrently, in the event that the Supreme Court invalidated the

United States Sentencing Guidelines.1 Gaskin appealed his sentence.

       While Gaskin’s first appeal was pending, the Supreme Court decided Booker. The

parties thereafter stipulated to a vacation of Gaskin’s sentence and we remanded the case

to the District Court for re-sentencing in accordance with the Supreme Court’s decision.

       On August 31, 2005, the District Court re-sentenced Gaskin and imposed

concurrent terms of 144 months imprisonment on the drug charge and 120 months on the

gun charge. Defendant Gaskin now appeals this sentence, arguing that the 144-month

sentence imposed by the District Court is procedurally and substantively unreasonable

under Booker. For the reasons stated below, we AFFIRM the District Court’s judgment.

                            II. FACTUAL BACKGROUND



1
  The en banc decision in Koch was issued in the interregnum between Blakely v.
Washington, 542 U.S. 296 (2004) and United States v. Booker, 543 U.S. 220 (2005). In
our en banc ruling in Koch, we declined the appellant’s invitation to invalidate the United
States Sentencing Guidelines. But, being aware that that issue was then pending before
the Supreme Court in Booker, we ordered “[i]n the interest of judicial economy, and
pending a definitive ruling by the Supreme Court . . .that the district courts within this
circuit”continue sentencing in accordance with the Sentencing Guidelines, but “also
announce at the time of sentencing a sentence pursuant to 18 U.S.C. § 3553(a), treating
the Guidelines as advisory only.” United States v. Koch,193 F.App’x 391, 2004 WL
1870438, at *1 (6th Cir. 2004), formal opinion following at 383 F.3d 436 (en banc),
vacated by 544 U.S. 995, 125 S. Ct. 1944 (2005).

                                             2
       Defendant Derrick Gaskin was arrested by police officers in Grand Rapids,

Michigan on April 15, 2003. On that date, police officers who were on bicycle patrol in

Grand Rapids observed Gaskin sitting alone in a car playing music loud enough to be

heard 150 feet away. One of the officers approached the driver’s side of the vehicle

where Gaskin was seated. While dismounting and parking his bicycle, the officer

observed the Defendant reach under the seat. As the officer approached, Gaskin began to

exit the vehicle, and the officer observed a small plastic bag on the floor near the driver’s

seat while the door was open. The plastic bag appeared to contain marijuana. An

assisting officer also observed the plastic bag and asked Gaskin if he had placed the

marijuana on the floor. Gaskin responded affirmatively. He was immediately placed

under arrest.

       The officers then asked Gaskin whether he possessed any other contraband and he

replied that he did. A search of Gaskin revealed a Smith & Wesson model-469

semiautomatic pistol in his waistband, two clear plastic bags containing approximately 30

rocks of crack cocaine (cocaine base) in his left front pants pocket, three plastic sandwich

bags filled with marijuana in his right front pants pocket, and $945.00 in his back left

pants pocket. Gaskin also had a cellular phone and a pocket knife on him.

       Officers thereafter conducted a search of Gaskin’s car. In the trunk, they

discovered a large plastic bag containing a flashlight, a black ski mask, a wrist rocket

slingshot, and a package of steel ball slingshot ammunition. The trunk also contained a



                                              3
hand-held police scanner with headphones.

       A LEIN records check was conducted during the vehicle search which showed that

Gaskin was the subject of two outstanding warrants for failure to pay child support and

for failure to pay fines for driving on a suspended license. The records check further

revealed that the gun in Gaskin’s possession had been reported stolen.

       Gaskin was issued a ticket for loud music and was lodged at the Kent County

Correctional Facility for Carrying a Concealed Weapon, Possession with Intent to Deliver

Cocaine, Possession with Intent to Deliver Marijuana, and two outstanding warrants.

       The drugs found in Gaskin’s possession were tested and weighed. The amount of

crack cocaine totaled 11.84 grams and the total weight of the marijuana was 79.63 grams.

The combined amount of the two substances rendered Gaskin responsible for the

equivalent of 236.8 kilograms of marijuana under the Sentencing Guidelines.

       On May 3, 2003, the Grand Jury returned an indictment charging Gaskin with one

count for Possession with Intent to Distribute Cocaine Base (Count I), one count for

Possession of Marijuana with Intent to Distribute (Count II), and a third count for being a

Felon in Possession of a Firearm (Count III). A warrant for Gaskin’s arrest was issued on

May 6, 2003. The warrant was executed on June 1, 2004 and Gaskin was arraigned on

the indictment. Gaskin subsequently pled guilty to Counts I and III pursuant to a Rule 11

Plea Agreement on July 20, 2004.




                                             4
       The Pre-Sentence Investigation revealed that the 29-year-old Defendant had an

extensive criminal history, including at least two prior convictions for a crime of violence

or a controlled substance offense, beginning with convictions at age 15 for Possession

with Intent to Deliver Cocaine, Possession of Marijuana, Attempted Breaking and

Entering with Intent, Manufacture and Delivery of Controlled Substances, Resisting and

Obstructing Police, several offenses for Driving on a Suspended License, Driving

Without a License Plate, and giving False Information to a Police Officer. Pursuant to the

Sentencing Guidelines, with Gaskin’s criminal history, his sentencing range was 188 to

235 months.

       On November 3, 2004 the District Court sentenced Gaskin to 188 months

imprisonment on the drug charge and 120 months on the felon-in-possession charge, to be

served concurrently. In addition to the 188-month sentence issued pursuant to the

Sentencing Guidelines, the court issued an alternative sentence of 120 months pursuant to

this Court’s en banc directive in United States v. Koch,193 Fed.Appx. 391, 2004 WL
1870438, at *1, formal opinion following at 383 F.3d 436 (6th Cir. 2004) (en banc),

vacated by 544 U.S. 995, 125 S. Ct. 1944 (2005).

       In issuing its 120-month alternative sentence, the District Court reasoned that

Gaskin’s guideline sentence was unfairly high because of his prior convictions for crimes

of violence and controlled substance offenses and his attendant classification under the

guidelines as a career offender. The court noted:



                                             5
       I’m not diminishing the seriousness of the [prior] offenses. But we have
       bank robbers that use real firearms that put them in people’s faces that get
       sentences less than this. They can rob seven banks and get sentences less
       than this . . . . I’m remembering that case of that grandmother. . . [a] 70-
       month sentence for . . . [t]welve robberies. . . . So these [guideline]
       sentences don’t make sense. . . . you can have a crime of violence that is a
       real crime of violence as distinguished from a condition that creates a crime
       of violence -- drug dealing, for example, or being on drugs, which would
       cause people to do crimes of violence. But then the crime of violence itself
       gets punished less than the predicate for a crime of violence.

[11/3/04 Sentencing Hrg. Tr., pp. 14-15.]

       On November 8, 2004, Gaskin filed a timely notice of appeal. However, following

the Supreme Court’s decision in United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005), the parties stipulated to remanding the case to the District Court for re-sentencing

in accordance with the Supreme Court’s decision.

       On August 31, 2005, the District Court re-sentenced Gaskin. At the re-sentencing

hearing, defense counsel argued that Gaskin should be given the 120-month alternate

sentence previously pronounced by the court. The District Court rejected Defendant’s

argument and explained that the rationale behind the 120-month alternative sentence it

pronounced prior to Booker was the court’s disagreement with the guideline scoring of

career offenders. The court noted, however, that under Booker and subsequent Sixth

Circuit decisions, in particular, United States v. Jackson, 408 F.3d 301 (6th cir. 2005),

       I have to give a rational basis for any departure from the guideline range,
       . . . but simply because you don’t agree with the guidelines doesn’t mean
       that’s a rational basis for sentencing off of the guideline range. * * * But
       that’s what I. . . was relying on the last time when I mentioned the 120
       [months].

                                              6
[8/31/05 Resentencing Hearing Tr., pp. 3-4, 19.]

      Therefore, the District Court declared that the 120-month alternate sentence it had

pronounced prior to Booker was “off the table” and proceeded to sentence Gaskin to 144

months on the drug offense and 120 months, concurrent, on the gun offense. The court

explained its rationale for its 44-month variance from the 188-month Guideline sentence:

             Considering the circumstances of the offense and the history and
      characteristics of the defendant, we all know that he’s convicted of two
      counts: possession with intent to distribute cocaine base and felon in
      possession of a firearm. And these are very serous offenses.

             His criminal history is possession of marijuana in 1992 at the age of
      17. No operating license, it looks like at the age of 17. Attempted breaking
      and entering dwelling with intent, but he had two points, that’s in 1994.
      Controlled substances delivery less than 50 grams; small rocks of cocaine
      in-between his buttocks; nine rocks; three criminal history points;
      trespassing; resisting and obstructing; resisting and obstructing; driving
      while license suspended; false information to police officer; driving while
      license suspended; driving while license suspended.

              But the other characteristic that he had and which I do accept, and I
      think it was established before and is established now; and that is, I do
      believe that there was a period of time when he was trying to make it. And
      that period of time came to an end when he committed the offense for
      which he has been convicted here. It was a terrible thing to do. There is no
      doubt about it. But it’s not a situation where a person went into drug-
      dealing immediately after having been released from drug-dealing before.

             Having said that, on the other hand, someone driving around like he
      was with materials that are described in paragraphs 12 and 13 of the
      presentence investigation report [semiautomatic pistol, crack cocaine,
      marijuana, ski mask, wrist rocket slingshot, steel ball slingshot ammunition,
      pocket knife] is a very scary thing. Taking into account the need for
      adequate deterrence and, I would also say, taking into account apparently a
      different attitude he has about life and himself, and taking into account the
      age of the offenses for which he got into the criminal history category, I am

                                            7
       going to depart downward from the sentencing guidelines, but not as much
       as I initially indicated.

                                            ***

              His current sentence is 188 months. . . . The new sentence will be
       144 months -- 120 months on the gun count, 144 months on the drug count,
       to run concurrently. . . .

               That’s a substantial sentence, but it’s also a substantial amount of
       time off your current sentence Mr. Gaskin. . . . But I think that’s a
       reasonable sentence under the circumstances of this case for the reasons
       I’ve articulated.

[8/31/05 Tr., pp. 20-23.]

       On September 7, 2005, Gaskin filed a timely notice of appeal from his re-

sentencing. In this appeal, Gaskin contends that the District Court should have re-

sentenced him to the 120 months indicated by the court in its pre-Booker alternate

sentence and that the court’s decision to impose instead a 144-month sentence was

unreasonable.

                                    III. DISCUSSION

A.     STANDARD OF REVIEW

       As this Court has interpreted United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005), criminal sentences imposed under the post-Booker sentencing regime must be

reviewed by this Court for reasonableness. United States v. Jackson, 408 F.3d 301, 305

(6th Cir. 2005); United States v. Webb, 403 F.3d 373, 383 (6th Cir. 2005), cert. denied,

126 S. Ct. 1110 (2006). We review a Booker-related re-sentencing claim de novo, where



                                              8
the defendant has preserved his objection to the sentencing calculation. United States v.

Till, 434 F.3d 880, 885 (6th Cir. 2006).

B.      BOOKER

        In United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), the Supreme

Court determined that mandatory application of the United States Sentencing Guidelines

violated the Sixth Amendment. The Supreme Court, however, did not invalidate the

Guidelines, but rather, declared that they were advisory and instructed district courts to

consider the Guidelines along with the other factors contained in 18 U.S.C. § 3553(a).2



2
    18 U.S.C. § 3553(a) provides:

        The court shall impose a sentence sufficient, but not greater than necessary,
        to comply with the purposes set forth in paragraph (2) of this subsection.
        The court, in determining the particular sentence to be imposed, shall
        consider--

               (1) the nature and circumstances of the offense and the history
               and characteristics of the defendant;

               (2) the need for the sentence imposed--

                      (A) to reflect the seriousness of the offense, to
                      promote respect for the law, and to provide just
                      punishment for the offense;

                      (B) to afford adequate deterrence to criminal
                      conduct;

                      (C) to protect the public from further crimes of
                      the defendant; and

                      (D) to provide the defendant with needed

                                              9
Booker, 125 S. Ct. at 764-65; see also United States v. Jackson, supra, 408 F.3d at 304.

       Thus, “while the Guidelines remain important, they are now just one of the

numerous factors that a district court must consider when sentencing a defendant.” United

States v. McBride, 434 F.3d 470, 475 (6th Cir. 2006). See also United States v. Jackson,
408 F.3d at 304 (“Under this new sentencing scheme, district courts are required to

consider the applicable Guidelines sentencing range when arriving at a defendant’s

sentence, but only as one factor of several laid out in § 3553(a).”)




                     educational or vocational training, medical care,
                     or other correctional treatment in the most
                     effective manner;

              (3) the kinds of sentences available;

              (4) the kinds of sentence and the sentencing range established
              for. . . the applicable category of offense committed by the
              applicable category of defendant as set forth in the
              guidelines. . . ;

              (5) any pertinent policy statement. . . issued by the Sentencing
              Commission. . .;

              (6) the need to avoid unwarranted sentencing disparities
              among defendants with similar records who have been found
              guilty of similar conduct; and

              (7) the need to provide restitution to any victims of the
              offense.



                                             10
C.     REASONABLENESS REVIEW

       As indicated, 18 U.S.C. § 3553(a) requires the trial court to impose “a sentence

sufficient, but not greater than necessary, to comply with the purposes set forth in paragraph

(2) of this subsection.” [Emphasis added.] In order to determine whether a district court has

sentenced a criminal defendant with a sentence sufficient, but not greater than necessary, to

comply with the purposes in paragraph 2 of § 3553(a), we undertake a reasonableness

review. United States v. Collington, 461 F.3d 805, 807-08 (6th Cir. 2006); United States v.

Foreman, 436 F.3d 638, 644 n. 1 (6th Cir. 2006).       We will conclude that a sentence is

unreasonable when the district judge fails to “consider” the applicable guidelines range or

neglects to “consider” the other factors listed in 18 U.S.C. § 3553(a). United States v. Webb,

supra, 403 F.3d at 383; United States v. Williams, 432 F.3d 621, 622-23 (6th Cir. 2005); see

also Jackson, supra, 408 F.3d at 305 (vacating pre-Booker sentence because of the lack of

any indication in the record that the district court considered the applicable Guideline

provisions).

       We have never held, however, that the district court must incant or cite to 18 U.S.C.

§ 3553(a). United States v. Till, supra, 434 F.3d at 887; United States v. Johnson, 403 F.3d
813, 816 (6th Cir. 2005) (“[T]his court has never required the ‘ritual incantation’ of the

factors to affirm a sentence.”). Nor do we require that the sentencing court consider

individually each factor listed in § 3553(a) before issuing a sentence. United States v.

Williams, 436 F.3d 706, 708-09 (6th Cir. 2006)                 (quoting United States v.



                                             11
Contreras-Martinez, 409 F.3d 1236, 1242 (10th Cir. 2005) (“[T]he sentencing court is not

required to consider individually each factor listed in § 3553(a) before issuing a sentence.

Moreover, we do not demand that the district court recite any magic words to show that it

fulfilled its responsibility to be mindful of the factors that Congress has instructed it to

consider.”); see also United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005) (“We now

squarely hold that nothing in Booker or elsewhere requires the district court to state on the

record that it has explicitly considered each of the § 3553(a) factors or to discuss each of the

§ 3553(a) factors.”).

       What the district court must do is provide the appellate court with sufficient

information and “some measure of reasoning” to permit a reasonableness review. Till, supra,

434 F.3d at 887. See also United States v. Jackson, supra, 408 F.3d at 305 (“[P]ursuant to

Booker, we as an appellate court must still have the articulation of the reasons the district

court reached the sentence ultimately imposed.”) In United States v. McBride, supra, we

clarified that the record must “affirmatively demonstrate” the court’s consideration of the

3553(a) factors, and noted that “[t]o the extent that the court hides its reasoning or requires

us to ponder and speculate, the more likely we are to find procedural unreasonableness in the

court’s sentencing determination.” 434 F.3d at 475 n. 3.

       We will apply the foregoing standards in reviewing Defendant Gaskin’s sentence in

this case.

       Before engaging in a reasonableness review of the 144-month sentence ultimately



                                              12
imposed upon Defendant Gaskin, we first note that the District Court was correct in

observing that it would have been impermissible to re-sentence Gaskin to the 120-month

alternate sentence where the court had decided upon that sentence because it disagreed with

the Guidelines. See United States v. Rapanos, 235 F.3d 256, 260 (6th Cir. 2000), rev’d on

other grounds, 533 U.S. 913 (2001) (noting in a pre-Booker sentencing that disagreement

with sentencing guidelines is not a permissible basis for a downward departure). See also

United States v. Wallace, 458 F.3d 606, 611 (7th Cir. 2006).

       Wallace involved a post-Booker sentencing. There, the defendant had pled guilty to

one count of wire fraud, for which the Sentencing Guidelines provided a sentencing range

of 24-30 months imprisonment. 458 F.3d at 607. The district court, however, decided that

the reasonable sentence for Wallace was a significantly more lenient one: three years’

probation plus a $2,000 fine. Id. In deciding to vary downward so substantially from the

advisory guideline range, the sentencing judge accepted the defendant’s argument that the

Guidelines overstated the gravity of his crime and rejected the advisory guideline range as

“a bit much.” Id. at 608. Although at the sentencing hearing the judge made clear that she

was basing Wallace’s sentence on the § 3553(a) factors, because the record also showed that

“the court may have been influenced by a disagreement with the command of the guidelines,”

the appellate court vacated the sentence and remanded the case to the district court for re-

sentencing. Id. at 614.

       Based upon the foregoing, it is clear that the District Court in this case did not err in



                                              13
declaring at Defendant’s re-sentencing hearing that the 120-month alternative sentence was

“off the table” because the reasons the judge had used to support that sentence at the original

sentencing hearing were not correct. We express no opinion as to whether a 120-month

sentence justified with reference to the 3553(a) factors would have been reasonable.

       Turning then to the 144-month sentence imposed upon Defendant, the record in this

case reveals that the District Court considered both the Sentencing Guidelines and the other

§ 3553(a) factors, and articulated its reasoning sufficiently to permit reasonable appellate

review, specifying its reasons for imposing a sentence below the guideline range but not so

low as the 68-month variance that would have resulted from the imposition of the pre-Booker

alternate sentence. That the court did not consider or discuss individually each factor listed

in § 3553(a) does not render the sentence unreasonable.       See United States v. Williams,

supra, 436 F.3d at 709, and cases cited therein. See also United States v. Fernandez, 443
F.3d 19, 30 (2d Cir. 2006), cert. denied, ___ U.S. ___ , 127 S. Ct. 192 (2006). (“[W]e will

not conclude that a district judge shirked her obligation to consider the § 3553(a) factors

simply because she did not discuss each one individually or did not expressly parse or

address every argument relating to those factors that the defendant advanced.”).        As we

recently stated in United States v. Merrell, No. 05-6577, 2007 WL 64237 (6th Cir., Jan. 9,

2007), “[T]his Court does not require. . . formalism. . . . Rather, this Court will review the

underlying substance of a sentencing to ensure that the district court applied a reasonable

sentence, considering the factors under the Guidelines.” 2007 WL 64237 at * 7.



                                              14
       In re-sentencing Defendant Gaskin, the District Court expressly articulated its

consideration of the nature and circumstances of the offense and the history and

characteristics of the defendant. [See 8/31/05 Tr., pp. 20-21.] The court further considered

the need for the sentence imposed to reflect the seriousness of the offense and to provide just

punishment for the offense.      Id.   (“We all know that he’s convicted of two counts:

possession with intent to distribute cocaine base and felon in possession of a firearm. And

these are very serious offenses. . . . [And] someone driving around like he was with the

materials that are described in paragraphs 12 and 13 of the presentence investigation report

[semiautomatic pistol, crack cocaine, marijuana, ski mask, wrist rocket slingshot, steel ball

slingshot ammunition, pocket knife] is a very scary thing.”). The court’s sentencing colloquy

further demonstrates that the court considered the need for adequate deterrence to criminal

conduct and to protect the public from further crimes of the defendant. Id. The sentencing

transcript also reveals that the District Court took into consideration the need to avoid

unwarranted sentencing disparities among defendants with similar records who have been

found guilty of similar conduct [See id., p. 4.] (“I have just been sentencing people with just

about identical backgrounds to him to higher sentences, which I just did this afternoon.”)

The court also considered the fact that Defendant had, for a period of time prior to

committing the crimes charged, been “trying to make it.” Id. at 21.         Finally, the court

considered and discussed at length Gaskin’s criminal history and sentencing range under the

Guidelines. Id. at 21-23.



                                              15
       The foregoing demonstrates that the District Court was conscientious in ensuring that

it imposed a sentence that was sufficient, but not greater than necessary, and reflects the

court’s careful consideration of the purposes of punishment expressed in § 3553(a)(2).

Therefore, we hold that the 144-month sentence imposed upon Defendant Gaskin was

reasonable.

                                     CONCLUSION

       For all of the reasons stated above, we AFFIRM the District Court’s Judgment.




                                            16